
	
		II
		112th CONGRESS
		2d Session
		S. 2515
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2012
			Ms. Collins (for herself
			 and Mr. Durbin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To promote the use of clean cookstoves and fuels to save
		  lives, improve livelihoods, empower women, and combat harmful pollution by
		  creating a thriving global market for clean and efficient household cooking
		  solutions.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Clean Cookstoves Support Act of
			 2012.
		2.FindingsCongress makes the following
			 findings:
			(1)Nearly half the
			 world’s population cooks their food over open fires or inefficient, polluting,
			 and unsafe cookstoves using firewood, dung, or coal. Smoke from the use of
			 these traditional cookstoves and open fires is associated with a number of
			 chronic and acute diseases, including respiratory illnesses such as pneumonia,
			 heart disease, and cancer, with women and young children affected
			 disproportionately.
			(2)It is estimated
			 that smoke from cooking fuels accounts for nearly 2,000,000 deaths annually in
			 the developing world, which is more than the deaths from malaria, tuberculosis,
			 or HIV. Millions more are sickened from the toxic smoke and thousands suffer
			 burns annually from open fires or unsafe cookstoves.
			(3)The amount of
			 biomass cooking fuel required each year can reach up to 2 tons per family.
			 Where demand for local biomass outstrips the natural regrowth of resources,
			 local environmental problems can result.
			(4)Tremendous
			 amounts of time—a burden shouldered disproportionately by women and children—is
			 spent collecting and managing biomass cooking fuel resources.
			(5)As nearby fuel
			 supplies dwindle, women are forced to go farther to find fuel to cook their
			 families’ meals. In some regions, women and girls risk rape and other forms of
			 gender-based violence during the up to 20 hours per week they spend away from
			 their communities gathering firewood.
			(6)Recent studies
			 show that black carbon created from biomass cookstoves significantly
			 contributes to regional air pollution and climate change. Black carbon
			 emissions from residential cookstoves in developing countries account for an
			 estimated 21 percent of total global inventory, and mitigation in this sector
			 represents a large potential public health benefit.
			(7)The Global
			 Alliance for Clean Cookstoves is an innovative public-private partnership led
			 by the United Nations Foundation that was created to enable the adoption of
			 clean and efficient stoves in 100,000,000 homes by 2020. The Alliance intends
			 to work with public, private, and non-profit partners to raise $250,000,000
			 towards overcoming market barriers that currently impede the production,
			 deployment, and use of clean cookstoves in the developing world.
			(8)The United States
			 Government has committed a total of up to $105,000,000 over the first five
			 years of the Alliance to help it achieve its goal of spurring the adoption of
			 clean cookstoves in 100,000,000 households by 2020, as follows:
				(A)The Department of
			 State and the United States Agency for International Development will commit
			 $11,570,000 to promote the adoption of clean cookstoves, encourage foreign
			 government support, and further economic opportunities for women.
				(B)The Department of
			 Energy will commit $12,500,000 for applied research to advance clean cookstove
			 technologies and designs.
				(C)The Department of
			 Health and Human Services will commit $24,700,000 through the National
			 Institutes of Health and $2,180,000 through the Centers for Disease Control and
			 Prevention for health research and implementation evaluation.
				(D)The Environmental
			 Protection Agency will commit $6,000,000 to enhance stove testing and
			 evaluation, cookstove design innovation, and the assessment of health
			 benefits.
				(E)The Overseas
			 Private Investment Corporation will commit up to $50,000,000 for debt financing
			 or insurance for projects that provide access to clean, consistent, and
			 affordable energy through the promotion of clean cookstoves.
				3.Advancement of
			 global alliance for clean cookstoves goalsThe Secretary of State, in consultation with
			 the Administrator of the Environmental Protection Agency, the Secretary of
			 Energy, the Secretary of Health and Human Services, the Administrator of the
			 United States Agency for International Development, and the heads of other
			 relevant Federal agencies, and in coordination with relevant international
			 nongovernmental organizations and private and governmental entities, shall work
			 to advance the goals and work of the Global Alliance for Clean Cookstoves,
			 including through—
			(1)applied research
			 and development to improve design, lower costs, promote technology adoption,
			 conduct health research and evaluation, and develop global industry standards
			 and testing protocols for cookstoves;
			(2)diplomatic
			 engagement to encourage a commercial market for clean stoves and fuels, reduce
			 trade barriers, promote consumer awareness, improve access to large-scale
			 carbon financing, and foster women-owned businesses along the entire business
			 chain;
			(3)international
			 development projects to help build commercial businesses to manufacture,
			 market, distribute, sell, and service clean stoves and fuels;
			(4)development
			 efforts related to refugee camps, disaster relief, and long-term programs aimed
			 at assisting women and girls; and
			(5)financing or
			 insurance to support projects that provide access to clean, affordable energy
			 and energy savings through the manufacture, sale, and purchase of
			 cookstoves.
			4.Authorizations
			 of appropriations
			(a)Department of
			 State and United States Agency for International
			 DevelopmentThere is authorized to be appropriated out of funds
			 available to the Department of State and the United States Agency for
			 International Development not less than $11,570,000 for fiscal years 2013
			 through 2017 to work with the Global Alliance for Clean Cookstoves and foreign
			 governments—
				(1)to address the
			 harmful effects of smoke exposure from traditional cookstoves;
				(2)to support
			 applied and operational research into how people use improved stove technology,
			 and how indoor air quality and sanitation interventions can improve household
			 environments and promote economic opportunities for women; and
				(3)to carry out
			 other activities under this Act.
				(b)Department of
			 EnergyThere is authorized to be appropriated to the Secretary of
			 Energy out of available funds not less than $12,500,000 for fiscal years 2013
			 through 2017 to work with the Global Alliance for Clean Cookstoves to conduct
			 research aimed at addressing the technical barriers to the development of
			 low-emission, high-efficiency cookstoves through activities in areas such as
			 combustion, heat transfer, and materials development, and to carry out other
			 activities under this Act.
			(c)National
			 Institutes of HealthThere is authorized to be appropriated to
			 the Secretary of Health and Human Services out of available funds not less than
			 $24,700,000 for fiscal years 2013 through 2017 for the National Institutes of
			 Health to work with the Global Alliance for Clean Cookstoves—
				(1)to support
			 ongoing research and research training projects, including—
					(A)studies on the
			 cookstove-related effects of cookstoves smoke on pulmonary, cancer, and cardiac
			 diseases;
					(B)studies on the
			 relationship between indoor air pollution and low-birth weight; and
					(C)studies on the
			 most effective ways to introduce and educate users on safety and the proper use
			 of cookstoves;
					(2)to support
			 efforts to develop improved measuring devices, expand epidemiologic studies,
			 and conduct clinical trials;
				(3)to support
			 training programs designed to help prepare scientists in low- and middle-income
			 countries to engage in related research and evaluation activities; and
				(4)to carry out
			 other activities under this Act.
				(d)Centers for
			 Disease Control and PreventionThere is authorized to be
			 appropriated to the Secretary of Health and Human Services out of available
			 funds not less than $2,180,000 for fiscal years 2013 through 2017 for the
			 Centers for Disease Control and Prevention to work with the Global Alliance for
			 Clean Cookstoves—
				(1)to demonstrate
			 the health benefits of implementing clean cookstove programs;
				(2)to promote a
			 better understanding of the relationship between human exposures and health
			 outcomes;
				(3)to integrate
			 clean cookstoves and fuels implementation with other public health
			 programs;
				(4)to evaluate
			 cookstove program implementation; and
				(5)to carry out
			 other activities under this Act.
				(e)Environmental
			 Protection AgencyThere is authorized to be appropriated to the
			 Administrator of the Environmental Protection Agency out of available funds not
			 less than $6,000,000 for fiscal years 2013 through 2017 to work with the Global
			 Alliance for Clean Cookstoves—
				(1)to conduct stove
			 testing and evaluation in both the lab and the field;
				(2)to promote
			 cookstove design innovations, possibly including a design competition and
			 prize;
				(3)to perform
			 assessments focused on health and exposure benefits of clean cookstoves and
			 fuels;
				(4)to use the
			 expertise, lessons learned, and network developed in launching and leading the
			 Partnership for Clean Indoor Air to help the Alliance meet its 2020 goal;
			 and
				(5)to carry out
			 other activities under this Act.
				
